Exhibit 10.4


AMERICAN HEALTHWAYS, INC.


1996 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT

        This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated this
___ day of _______ ____, is by and between American Healthways, Inc., a Delaware
Company (the “Company”), and _____________ (the “Grantee”), under the Company’s
1996 Stock Incentive Plan (the “Plan”).

Section 1. Restricted Stock Unit Award. The Grantee is hereby granted ____
restricted stock units (the “Restricted Stock Units”). Each Restricted Stock
Unit represents the right to receive one share of the Company’s Common Stock,
$.001 par value (the “Stock”), subject to the terms and conditions of this
Agreement and the Plan.

Section 2. Vesting of the Award. Except as otherwise provided in Section 3
below, the Restricted Stock Units will vest at such times (the “Vesting Date”)
and in the percentages set forth below, as long as the Grantee is serving as an
employee of the Company on the Vesting Date.

Vesting Date Award Percentage of Restricted Stock Units _______________, _____
100%

The Company shall issue one share of the Stock to the Grantee for each vested
Restricted Stock Unit (the “Distributed Shares”) at the time the Restricted
Stock Unit vests. The Distributed Shares shall be represented by a certificate.

Section 3. Forfeiture on Termination of Employment. If the Grantee ceases to be
employed by the Company for any reason, all Restricted Stock Units that have not
vested prior to the date of termination of Grantee’s employment will be
forfeited and the Grantee shall have no further rights with respect to such
Restricted Stock Units; provided, however, that if the Grantee’s employment by
the Company terminates by reason of Retirement (as defined in the Plan), the
Restricted Stock Units granted hereunder shall immediately vest.

Section 4. Voting Rights and Dividends. Prior to the Vesting Date, the Grantee
shall have no rights to any dividends declared and paid in respect of the Stock
underlying the Restricted Stock Units. The Grantee shall not have any voting
rights with respect to the shares of Stock underlying the Restricted Stock Units
prior to the vesting of the Restricted Stock Units and the issuance of the
shares of Stock as set forth in Section 2. A holder of Distributed Shares shall
have full dividend and voting rights as a holder of Stock.

Section 5. Restrictions on Transfer.

        5.1.    General Restrictions. The Restricted Stock Units shall not be
transferable by the Grantee (or his or her personal representative or estate)
other than by will or by the laws of descent and distribution. The terms of this
Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.

        5.2.    Change in Control. All restrictions imposed on the Restricted
Stock Units shall expire automatically and the Restricted Stock United granted
hereby shall be deemed fully vested upon a Change in Control, as such term is
defined in the Plan, and the Company shall issue the shares of Stock underlying
the Restricted Stock Units.

Section 6. Restrictive Agreement. As a condition to the receipt of any
Distributed Shares, the Grantee (or his or her legal representative or estate or
any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Grantee or such other
recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.

Section 7. Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement may be adjusted by
the Company as may be determined by the Board of Directors in accordance with
the Plan.

Section 8. Tax Withholding. The Company shall withhold from any distribution of
Stock an amount of Stock equal to such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

Section 9. Governing Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

Section 10. Confidentiality, Non-Solicitation and Non-Compete. It is in the
interest of all Colleagues to protect and preserve the assets of the Company. In
this regard, in consideration for granting these Restricted Stock Units and as
conditions of Grantee’s ability to receive the Distributed Shares, Grantee
acknowledges and agrees that:

(a)    Confidentiality. In the course of Grantee’s employment, Grantee will have
access to trade secrets and other confidential information of the Company and
its clients. Accordingly, Grantee agrees that, without the prior written consent
of the Company, Grantee will not, other than in the normal conduct of the
Company’s business affairs, divulge, furnish, publish or use for personal
benefit or for the direct or indirect benefit of any other person or business
entity, whether or not for monetary gain, any trade secrets or confidential or
proprietary information of the Company or its clients, including without
limitation, any information relating to any business methods, marketing and
business plans, financial data, systems, customers, suppliers, policies,
procedures, techniques or research developed for the benefit of the Company or
its clients. Proprietary information includes, but is not limited to,
information developed by the Grantee for the Company while employed by the
Company. The obligations of the Grantee under this paragraph will continue after
the Grantee has left the employment of the Company. Grantee agrees that upon
leaving the employment of the Company, Grantee will return to the Company all
property and confidential information in the Grantee’s possession and agrees not
to copy or otherwise record in any way such information.


(b)    Non-Solicitation. While employed by the Company and for a period of two
years thereafter, Grantee shall not, upon Grantee’s own behalf or on behalf of
any other person or entity, directly or indirectly,


          — hire or solicit to leave the employ of the Company any person
employed by or under contract as an independent contractor to the Company; or


          — contact, solicit, entice away, or divert any disease management
business from any person or entity who is a client or with whom the Company was
engaged in discussions as a potential client within one year prior to the date
of termination of Grantee.


(c)    Non-Compete. While employed by the Company and continuing during the
period while any amounts are being paid to Grantee and for a period of 18 months
thereafter, Grantee will not own or be employed by or assist anyone else in the
conduct of any business (i) which is in competition with any business conducted
by the Company or (ii) which Grantee knows the Company was actively evaluating
for possible entry, in either case in the United States or in any other
jurisdiction in which the Company is engaged in business or has been engaged in
business during Grantee’s employment by the Company, or in such jurisdictions
where Grantee knows the Company is actively pursuing business opportunities at
the time of Grantee’s termination of employment with the corporation; provided
that ownership of five percent (5%) or less of the voting stock of any public
corporation shall not constitute a violation hereof.


        In the event Grantee breaches any provisions of this Section 10, these
Restricted Stock Units shall immediately expire, and the Company shall be
entitled to seek other appropriate remedies it may have available to limit its
damages from such breach.

Section 11. Miscellaneous.

        11.1.    Entire Agreement. This Agreement and the Plan contain the
entire understanding and agreement between the Company and the Grantee
concerning the Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

        11.2.    Employment. By establishing the Plan, granting awards under the
Plan, and entering into this Agreement, the Company does not give the Grantee
any right to continue to be employed by the Company or to be entitled to any
remuneration or benefits not set forth in this Agreement or the Plan.

        11.3.    Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.

        11.4.    Counterparts. This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.

        11.5.    Notice. Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company, to the principal office of the
Company and, if to the Grantee, to the Grantee’s address set forth below or any
address of which the Grantee subsequently notifies the Company.

        11.6.    Amendment. The Chairman of the Board or the Board of Directors
of the Company may amend the terms of this Agreement, but no such amendment
shall impair the rights of the Grantee hereunder without the Grantee’s consent.

        11.7.    Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.

        11.8.    Validity; Severability. If, for any reason, any provision
hereof shall be determined to be invalid or unenforceable, the validity and
effect of the other provisions hereof shall not be affected thereby. Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of Section 10 or any other
provision hereof is unenforceable but has the power to reduce the scope or
duration of such provision, as the case may be, such provision, in its reduced
form, shall then be enforceable.

        IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement to be effective as of _________________.

  AMERICAN HEALTHWAYS, INC.


By: ___________________________
Title: Ben R. Leedle, Jr., President and CEO


By:_____________________________